Citation Nr: 1507310	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability to include as
secondary to service-connected left knee and thoracolumbar spine disabilities.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, to include as due to herbicide exposure. 

3.  Entitlement to an initial disability rating in excess of 30 percent for pneumonia with decreased pulmonary function (respiratory disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  By that rating action, the RO, in part, denied service connection for arthritis of multiple joints.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Oakland, California RO.

The Veteran presented testimony before a decision review officer at the RO in October 2008.  A transcript of the hearing is of record. 

The issues on appeal were most recently before the Board in September 2013.  At that time, the Board, in part, remanded the claim for service connection for a bilateral foot disability, to include as secondary to service-connected left knee and thoracolumbar spine disabilities, for additional substantive development; specifically, to have VA examine the Veteran to determine the etiology of his bilateral foot disability.  VA examined the Veteran's feet in December 2013.  A copy of the VA foot examination report has been uploaded to the Veteran's Virtual VA electronic claims file.  This matter has returned to the Board for appellate consideration.  

In addition, a review of the record discloses that the RO issued a decision in December 2013, wherein it awarded service connection for a pneumonia with decreased pulmonary function; an initial 30 percent disability rating was assigned, effective July 8, 2010--the date VA received the Veteran's petition to reopen his previously claim for service connection for the above-cited disability.  The RO also reopened a previously denied claim for service connection for diabetes mellitus, claimed as due to herbicide exposure.  The RO denied the underlying service connection claim on its merits.  VA received the Veteran's Notice of Disagreement, wherein he contested the initial 30 percent rating assigned to the service-connected respiratory disability and denial of the underlying claim for service connection for diabetes mellitus, to include as due to herbicide exposure in written statements to the RO, dated in December 2013 and April 2014, respectively.  The RO has not issued a Statement of the Case that addresses these issues; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Also developed for appellate consideration in September 2013 were the issues of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected cervical spine and left shoulder disabilities, and entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  By a February 2014 rating action, the RO granted service connection for right shoulder and right knee disabilities; each disability was assigned an initial 10 percent evaluation, effective February 28, 2001--the date VA received the Veteran's original claims for VA compensation for these disabilities.  This represents a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  

The issues of entitlement to an increased rating for service-connected left shoulder disability, currently evaluated as 10 percent disabling; entitlement to service connection for a scar of the left shoulder; and, entitlement to an effective date earlier than January 1, 2004 for retroactive Concurrent Retirement and Disability Pay (CRDP) payments were raised by the Veteran in December 2013 and June 2014 written arguments to VA, respectively.   As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand is necessary with respect to the foot disability issue on appeal in order to adhere to its September 2013 remand directives.  

In its September 2013 remand directives, the Board requested, in part, that the VA examiner provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disability was due to or had been aggravated (permanently worsened) beyond its natural progression by the service-connected left knee disability and/or the service-connected thoracolumbar strain.  (See September 2013 Board remand, at page (pg.) 9).  VA examined the Veteran in November 2013 to determine the etiology of his bilateral foot disability. (See November 2013 VA Foot examination report, uploaded and received to the Veteran's Virtual VA electronic claims file on December 2, 2013.)  

After a physical evaluation of the Veteran's feet and claims file review, the November 2013 VA examiner opined that his bilateral foot disorder (contusion of the left heel and calcaneal spur) was less likely than not (less than 50% probability) incurred in or caused by the service-connected left knee and thoracolumbar spine disabilities.  The VA examiner reasoned that he could not find any evidence in "[c]onnecting the foot pain to the thoraco lumbar strain or left knee disability."  Id.  The Board finds the November 2013 VA examiner's opinion inadequate because it does not address the aggravation component of the secondary service connection opinion.   Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2014), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  As such, the Board finds that the November 2013 VA examiner should provide an addendum opinion to address the aggravation component of the Veteran's secondary service connection claim.  If the November 2013 VA examiner is unavailable, a new medical opinion should be requested by an appropriate clinician of similar expertise to provide an answer to the question posed by this remand, as outlined in the indented paragraphs below.

In addition, and as noted in the Introduction, the Veteran has raised Manlincon issues with regard to the claims of entitlement to an initial disability rating in excess of 30 percent rating for a respiratory disability and whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In a December 2013 rating action, the RO granted service connection for pneumonia with decreased pulmonary function; an initial 30 percent rating was assigned, effective July 8, 2010.  By that rating action, the RO also reopened a previously denied claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  The RO denied the underlying service connection claim on its merits.  In written statements to the RO, dated in December 2013 and April 2014, the Veteran disagreed with the initial 30 percent disability rating assigned to the service-connected respiratory disability and denial of the underlying claim for service connection for diabetes mellitus, to include as due to herbicide exposure, respectively.  These statements constituted timely Notices of Disagreement initiating an appeal as to these additional claims.  38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided a Statement of the Case and given an opportunity to perfect the appeal of these additional claims to the Board by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claims, rather than merely referring them. A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

.  .	1.  Request that the November 2013 VA examiner provide an addendum opinion to address the question as to whether the Veteran's service-connected left knee and/or thoracolumbar spine disabilities aggravated (i.e., permanently worsened) the Veteran's bilateral foot disability.  If the November 2013 VA examiner is unavailable, a new VA medical opinion from an appropriate specialist should be obtained. 

The November 2013 VA examiner or other qualified specialist is requested to render an opinion that addresses the following question:  

Is it at least as likely as not (50 percent or greater probability) that the service-connected left knee and/or thoracolumbar spine disabilities aggravated (i.e., permanently worsened) the Veteran's bilateral foot disability beyond its natural progression?

If such aggravation is found to exist, the November 2013 VA examiner, or other qualified specialist, should provide an assessment, if possible, of the baseline level of impairment of the current bilateral foot disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected left knee and/or thoracolumbar spine disabilities. 

The November 2013 VA examiner or other qualified specialist should base his or her opinion on previous examination findings, including if appropriate other diagnostic studies, as well as a review of the Veteran's electronic claims file, including review of records of treatment during service and records of treatment following service, and a copy of this remand.  The November 2013 VA examiner or other qualified clinician is directed to reconcile his or her opinions with any conflicting evidence of record. 

A complete rationale must be provided for all opinions expressed.  If the November 2013 VA examiner or other qualified specialist is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Furnish the Veteran and his representative with a Statement of the Case pertaining to the issues of entitlement to an initial disability rating in excess of 30 percent for service-connected pneumonia with decreased respiratory function and whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing timely substantive appeals.

3.  After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim for service connection for a bilateral foot disorder, to include on a secondary aggravation basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

